Appeal by defendant from a judgment of the County Court, Suffolk County (Mullen, J.), rendered April 15, 1983, convicting him of grand larceny in the second degree, upon his plea of guilty, and imposing sentence.
*870Judgment affirmed.
Defendant contends that the County Court erred by not affording him an opportunity to withdraw his plea of guilty before imposing a higher sentence than that originally negotiated in the plea agreement. Although that is the usual rule (Santobello v New York, 404 US 257), it does not apply to the instant case. Taken as a whole, the record indicates the clear intent of the court to condition the promised sentence upon the defendant’s appearance on the date scheduled for sentencing. Because defendant absconded and failed to appear on the scheduled date, the court was no longer bound by its promise and was free to impose a higher sentence (see, People v Innes, 111 AD2d 356; People v McDaniels, 111 AD2d 876; People v Davis, 106 AD2d 657; People v Chevalier, 92 AD2d 944). Lazer, J. P., Gibbons, O’Connor and Brown, JJ., concur.